      Case 2:21-cv-01213-SMB Document 1 Filed 07/12/21 Page 1 of 22




 1   DICKINSON WRIGHT PLLC
     Cindy A. Villanueva
 2   Arizona Bar No. 028163
     Email: CVillanueva@dickinsonwright.com
 3   1850 North Central Avenue, Suite 1400
     Phoenix, AZ 85004-4568
 4   Tel: 602-285-5000
 5   Fax: 844-670-6009

 6   John L. Krieger (pro hac vice to be submitted)
     Nevada Bar No. 6023
 7   Email: JKrieger@dickinsonwright.com
     3883 Howard Hughes Parkway, Suite 800
 8   Las Vegas, Nevada 89169-0965
     Tel: 702-550-4400
 9   Fax: 844-670-6009
10   Attorneys for Plaintiff
     KeyState Holdings, LLC
11
12                          UNITED STATES DISTRICT COURT
13                                 DISTRICT OF ARIZONA
14
     KeyState Holdings, LLC, a Nevada limited         CASE NO.
15   liability company,
                                                      COMPLAINT FOR
16                                Plaintiff,
                                                      CYBERSQUATTING
17   v.
                                                      (IN REM RELIEF)
18   <keystateholdings.com>,
19                              Defendant.
20         For its Complaint, Plaintiff KeyState Holdings, LLC (“KeyState” or “Plaintiff”),
21   through counsel, alleges the following:
22                                   NATURE OF THE CASE
23         This is an action in rem against the <keystateholdings.com> domain name (the
24   “Defendant Domain Name”) based on the Anti-cybersquatting Consumer Protection Act
25   (“ACPA”), 15 U.S.C. § 1125(d). The Defendant Domain Name has been registered,
26   trafficked in, and/or used with a bad faith intent to profit from KeyState’s trademarks in
27   violation of the ACPA. Designed to impersonate KeyState, the Defendant Domain Name
28
      Case 2:21-cv-01213-SMB Document 1 Filed 07/12/21 Page 2 of 22




 1   is being used to divert unsuspecting consumers to an unaffiliated fraudulent website,
 2   purposely designed to confuse consumers and potentially exposing consumers to phishing
 3   scams, identity theft, or other types of fraud. KeyState seeks injunctive relief and the
 4   transfer of the Defendant Domain Name.
 5                                 JURISDICTION AND VENUE
 6          1.     This Court has subject matter jurisdiction over this case pursuant to 28
 7   U.S.C. §§ 1331 and 1338(a).
 8          2.     This Court has in rem jurisdiction over the Defendant Domain Name
 9   pursuant to 15 U.S.C. § 1125(d)(2)(A). KeyState, through due diligence, has not been
10   able to find a person who would have been a defendant because the identity of the
11   registrant of the Defendant Domain Name is concealed by a privacy service. 15 U.S.C. §
12   1125(d)(2)(A)(ii). Additionally, under 15 U.S.C. § 1125(d)(2)(C), the Defendant Domain
13   Name is deemed to have its situs in this judicial district because NameCheap, Inc.
14   (“NameCheap”) – the domain name registrar – is located in Phoenix, Arizona.
15          3.     Pursuant to 15 U.S.C. § 1125(d)(2)(A)(ii)(II)(aa), KeyState will give notice
16   of the violation of its rights and of its intent to proceed in rem to the postal and e-mail
17   addresses set forth in the WHOIS registration records for the Defendant Domain Name.
18          4.     Venue is proper in the United States District Court for the District of
19   Arizona under 28 U.S.C. §§ 1391(b)(2) and 15 U.S.C. § 1125(d)(2) because the property
20   – the Defendant Domain Name – is located in the District of Arizona and the entity that
21   maintains the registration for the Defendant Domain Name – NameCheap – is located in
22   the District of Arizona.
23                                           PARTIES
24          5.     Plaintiff KeyState Holdings, LLC (“KeyState”) is a Nevada limited liability
25   company with its principal place of business in Las Vegas, Nevada.
26          6.     <keystateholdings.com> is an Internet domain name registered on February
27   2, 2019, through domain name registrar NameCheap, utilizing a privacy service. A true
28   and accurate copy of the WHOIS registration record for the <keystateholdings.com>


                                                 2
      Case 2:21-cv-01213-SMB Document 1 Filed 07/12/21 Page 3 of 22




 1   domain name is attached hereto as Exhibit 1.
 2                        ALLEGATIONS COMMON TO ALL COUNTS
 3          7.     KeyState provides financial services in the areas of investments, treasury,
 4   regulatory compliance, corporate governance, and risk management.
 5          8.     KeyState has developed best practices in portfolio management, investment
 6   subsidiary services, captive management, and portfolio credit analysis.
 7          9.     Among KeyState’s many services, it also assists community banks in
 8   identifying, underwriting, placing, and managing solar tax credit investments, and
 9   financing mid-size solar power projects throughout the United States.
10          10.    KeyState owns the following trademark registrations:
11
            KEYSTATE: (Reg. No. 4,213,761) Class 36 for financial portfolio management
12          services; financial services, namely credit analysis, investment management;
13          insurance services namely, captive management insurance.

14           KEYSTATE: (Reg. No. 4,213,750) Class 35 for accounting services; advisory
15          services relating to business management and business operations.

16
     (the KEYSTATE® Marks). Copies of the registrations for the KEYSTATE® Marks are
17
     attached as Exhibits 2 and 3. These federal trademark registrations have not been
18
     abandoned, canceled, or revoked. Moreover, these federal registrations have become
19
     incontestable through the filing of Section 8 and 15 affidavits.
20
            11.    Since 1991, KeyState has continuously used the KEYSTATE® Marks in
21
     connection with advertising and promotion of its services in the United States and around
22
     the world. KeyState has spent over $2 million dollars to advertise and promote the
23
     KEYSTATE® Marks in print, digital media, sponsorships, and endorsement arrangements
24
     with over twenty five industry associations, and on the Internet through the KeyState
25
     website, located at <key-state.com>. A true and accurate copy of the <key-state.com>
26
     website is attached hereto as Exhibit 4.
27
            12.    KeyState has made extensive use of the KEYSTATE® Marks on, among
28



                                                  3
       Case 2:21-cv-01213-SMB Document 1 Filed 07/12/21 Page 4 of 22




 1   other things, signage and promotional materials. Based on its federal trademark
 2   registrations and extensive use, KeyState owns the exclusive right to use the
 3   KEYSTATE® Marks in connection with financial services and related goods and
 4   services.
 5          13.        The KEYSTATE® Marks are distinctive for financial services and related
 6   goods and services.
 7          14.        On February 2, 2019, the registrant of the Defendant Domain Name
 8   registered <keystateholdings.com> with NameCheap, a registrar of domain names,
 9   utilizing a privacy service. The <keystateholdings.com> domain name unequivocally
10   contains the KEYSTATE® Marks.
11          15.        Sometime after registration, the registrant of the Defendant Domain Name
12   linked <keystateholdings.com> to a website purportedly offering financial and
13   investment services, including financing for solar projects by “identify[ing] and
14   facilitate[ing]     the   tax   advantages.”   A   true   and   accurate   copy   of   the
15
     <keystateholdings.com> website home page and “Services” page are attached as Exhibit
16
     5.
17
            16.        The Defendant Domain Name not only used the KEYSTATE® Marks in the
18
     domain name, but also included references to KeyState’s physical address, KeyState’s
19
     Nevada Secretary of State Entity ID, and Nevada Business ID in the footer of each page
20
     of the website. Upon information and belief, the registrant included this information on
21
     the website to add a false sense of legitimacy to the site and to intentionally confuse
22
     consumers into believing both sites are operated and approved by KeyState, when they
23
     are not. See Ex. 5.
24
25
26
27
28



                                                    4
      Case 2:21-cv-01213-SMB Document 1 Filed 07/12/21 Page 5 of 22




 1         17.    In what can only be a further attempt to legitimize the infringing website,
 2   the registrant of the Defendant Domain Name also audaciously added a copyright
 3   designation to the footer of the website linked to the <keystateholdings.com> domain
 4   name, which reads Copyright ©2021 KeyState Holdings All Rights Reserved.” See Ex. 5.
 5         18.    Given the registrant’s blatant unauthorized use of the KEYSTATE® Marks,
 6   KeyState’s address physical address, KeyState’s Nevada Secretary of State Entity ID,
 7   Nevada Business ID, and copyright designation, there is no question the registrant of the
 8   Defendant Domain Name registered and is using it in bad faith, and is attempting to
 9   create an association between the Defendant Domain Name, the associated website, and
10   KeyState.
11         19.    KeyState already has evidence the registrant’s bad faith and fraudulent
12   efforts have been successful. On June 29, 2021, an individual claiming to be a customer
13   came to KeyState’s offices, and provided evidence he had lost $231,000.00 through the
14   <keystateholdings.com> website.
15         20.    Setting aside the fraud designed to harm consumers, which is significant,
16   KeyState will also suffer harm to its reputation, including with federal and state
17   regulators, as well as law enforcement.
18         21.    The registrant of the Defendant Domain Name has a bad faith intent to
19   profit off of KeyState’s valuable trademarks and goodwill.
20         22.    The    registrant   of   the   Defendant   Domain   Name    registered   the
21   <keystateholdings.com> domain name without KeyState’s consent.
22         23.    Upon information and belief, the registrant of the Defendant Domain Name
23   has no prior use of <keystateholdings.com> in connection with the bona fide offering of
24   any goods or services.
25         24.    Upon information and belief, the registrant of the Defendant Domain Name
26   has made no bona fide non-commercial or fair use of <keystateholdings.com> in a site
27   accessible under the domain name.
28         25.    Upon information and belief, the registrant of the Defendant Domain Name


                                                  5
       Case 2:21-cv-01213-SMB Document 1 Filed 07/12/21 Page 6 of 22




 1   did not believe or have reasonable grounds to believe that the use of
 2   <keystateholdings.com> was a fair use or otherwise lawful.
 3                                           COUNT I
 4                   (Cybersquatting Under The Lanham Act, 15 U.S.C. § 1125(d))

 5             26.     KeyState incorporates the allegations in the preceding paragraphs as if fully
 6   set forth herein.
 7             27.     The registrant of the Defendant Domain Name has registered, trafficked in,
 8   and/or used a domain name that is identical and confusingly similar to the KEYSTATE®
 9   Marks, which were distinctive at the time Defendant registered <keystateholdings.com>
10   in violation of the ACPA.
11             28.     The registrant of the Defendant Domain Name has a bad faith intent to
12   profit from the KEYSTATE® Marks because the registrant has no legal right to use the
13   <keystateholdings.com> domain name, which is being used to divert consumers from
14   KeyState’s legitimate website for the purpose of commercial gain.
15             29.     Under the ACPA, KeyState is entitled to an order requiring the domain
16   name registrar, NameCheap, or the .com registry, VeriSign Inc., to transfer the domain
17   name to KeyState’s registrar of choice.
18             30.     As a direct and proximate result of such conduct, KeyState has suffered,
19   and will continue to suffer, monetary loss and irreparable injury to its business,
20   reputation, and goodwill.
21             31.     KeyState has been required to retain the services of an attorney to pursue its
22   claims and is entitled to reasonable attorneys’ fees and costs incurred in the prosecution
23   of this action.
24                                        PRAYER FOR RELIEF
25             WHEREFORE, KeyState respectfully prays that the Court grant the following
26   relief:
27             A.      A declaration that the Defendant Domain Name is a defendant in rem;
28             B.      A declaration that the Defendant Domain Name violates KeyState’s rights


                                                      6
      Case 2:21-cv-01213-SMB Document 1 Filed 07/12/21 Page 7 of 22




 1   under 15 U.S.C. § 1125(d);
 2          C.     An order requiring VeriSign Inc. (the .com registry) and/or the NameCheap
 3   (the domain name registrar) to place the <keystateholdings.com> domain name on hold
 4   and lock for the pendency of the litigation;
 5          D.     An order requiring VeriSign Inc. and/or NameCheap to disable the name
 6   server information for the Defendant Domain Name so that it is no longer accessible to
 7   Internet users for the pendency of the litigation;
 8          E.     An order requiring the current domain name registrar to change the registrar
 9   of record for the <keystateholdings.com> domain name from the current domain name
10   registrar to KeyState’s registrar of choice, eNom, Inc.
11          All other relief to which KeyState is entitled.
12
13   Dated: July 12, 2021                DICKINSON WRIGHT PLLC

14                                       /s/ Cindy A. Villanieva
                                         Cindy A. Villanueva
15                                       Arizona Bar No. 028163
                                         Email: CVillanueva@dickinsonwright.com
16                                       1850 North Central Avenue, Suite 1400
                                         Phoenix, AZ 85004-4568
17
                                         John L. Krieger (pro hac vice to be submitted)
18                                       Email: JKrieger@dickinsonwright.com
                                         3883 Howard Hughes Parkway, Suite 800
19                                       Las Vegas, Nevada 89169-0965
                                         Tel: 702-550-4400
20                                       Attorneys for Plaintiff
                                         KeyState Holdings, LLC
21
22
23
24
25
26
27
28



                                                    7
 Case 2:21-cv-01213-SMB Document 1 Filed 07/12/21 Page 8 of 22

                   KeyState Holdings, LLC v.
                    <keystateholdings.com>




             EXHIBIT 1
(True and Correct Copy of WHOIS for
        keystateholdings.com)




                   KeyState Holdings, LLC v.
                    <keystateholdings.com>
6/22/2021               Case 2:21-cv-01213-SMB       Document
                                         KeyStateHoldings.com     1 DNS,
                                                              WHOIS, Filed  07/12/21
                                                                         & Domain           Page 9 of 22
                                                                                  Info - DomainTools




   Home > Whois Lookup > KeyStateHoldings.com



   Whois Record for KeyStateHoldings.com
    Domain Profile

    Registrant                Withheld for Privacy Purposes

    Registrant Org            Privacy service provided by Withheld for Privacy ehf

    Registrant Country        is

    Registrar                 NAMECHEAP INC NameCheap, Inc.
                              IANA ID: 1068
                              URL: http:/
                                       /www.namecheap.com
                              Whois Server: whois.namecheap.com


                              (p)

    Registrar Status          clientTransferProhibited

    Dates                     853 days old                                                                 
                              Created on 2019-02-20
                              Expires on 2022-02-20
                              Updated on 2021-02-19

    Name Servers              JOSH.NS.CLOUDFLARE.COM (has 20,023,791 domains)                              
                              MONROE.NS.CLOUDFLARE.COM (has 20,023,791 domains)

    Tech Contact              Withheld for Privacy Purposes
                              Privacy service provided by Withheld for Privacy ehf
                              Kalkofnsvegur 2,
                              Reykjavik, Capital Region, 101, is


                              (p)

    IP Address                104.21.36.171 - 384 other sites hosted on this server                        

    IP Location                     - California - San Jose - Cloudflare Inc.

    ASN                             AS13335 CLOUDFLARENET, US (registered Jul 14, 2010)

    Domain Status             Registered And Active Website

    IP History                4 changes on 4 unique IP addresses over 7 years                              

    Registrar History         2 registrars with 1 drop                                                     

    Hosting History           6 changes on 5 unique name servers over 7 years                              

    Website

    Website Title                   500 SSL negotiation failed:                                            


https://whois.domaintools.com/keystateholdings.com                                                             1/3
6/22/2021              Case 2:21-cv-01213-SMB     Document
                                        KeyStateHoldings.com    1 DNS,
                                                             WHOIS, Filed  07/12/21
                                                                        & Domain          Page 10 of 22
                                                                                 Info - DomainTools

    Response Code             500

   Whois Record ( last updated on 20210622 )


     Domain name: keystateholdings.com
     Registry Domain ID: 2362361959_DOMAIN_COM-VRSN
     Registrar WHOIS Server: whois.namecheap.com
     Registrar URL: http://www.namecheap.com
     Updated Date: 2021-02-19T18:30:22.24Z
     Creation Date: 2019-02-20T10:19:25.00Z
     Registrar Registration Expiration Date: 2022-02-20T10:19:25.00Z
     Registrar: NAMECHEAP INC
     Registrar IANA ID: 1068
     Registrar Abuse Contact Email:
     Registrar Abuse Contact Phone: +1.6613102107
     Reseller: NAMECHEAP INC
     Domain Status: clientTransferProhibited https://icann.org/epp#clientTransferProhibited
     Registry Registrant ID:
     Registrant Name: Withheld for Privacy Purposes
     Registrant Organization: Privacy service provided by Withheld for Privacy ehf
     Registrant Street: Kalkofnsvegur 2
     Registrant City: Reykjavik
     Registrant State/Province: Capital Region
     Registrant Postal Code: 101
     Registrant Country: IS
     Registrant Phone: +354.4212434
     Registrant Phone Ext:
     Registrant Fax:
     Registrant Fax Ext:
     Registrant Email:
     Registry Admin ID:
     Admin Name: Withheld for Privacy Purposes
     Admin Organization: Privacy service provided by Withheld for Privacy ehf
     Admin Street: Kalkofnsvegur 2
     Admin City: Reykjavik
     Admin State/Province: Capital Region
     Admin Postal Code: 101
     Admin Country: IS
     Admin Phone: +354.4212434
     Admin Phone Ext:
     Admin Fax:
     Admin Fax Ext:
     Admin Email:
     Registry Tech ID:
     Tech Name: Withheld for Privacy Purposes
     Tech Organization: Privacy service provided by Withheld for Privacy ehf
     Tech Street: Kalkofnsvegur 2
     Tech City: Reykjavik
     Tech State/Province: Capital Region
     Tech Postal Code: 101
     Tech Country: IS
     Tech Phone: +354.4212434
     Tech Phone Ext:
     Tech Fax:
     Tech Fax Ext:
     Tech Email:
     Name Server: josh.ns.cloudflare.com
     Name Server: monroe.ns.cloudflare.com
     DNSSEC: unsigned
     URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
     >>> Last update of WHOIS database: 2021-06-22T06:15:56.18Z <<<
     For more information on Whois status codes, please visit https://icann.org/epp




https://whois.domaintools.com/keystateholdings.com                                                        2/3
6/22/2021              Case 2:21-cv-01213-SMB     Document
                                        KeyStateHoldings.com    1 DNS,
                                                             WHOIS, Filed  07/12/21
                                                                        & Domain          Page 11 of 22
                                                                                 Info - DomainTools




   Tools

                                                                   Hosting History

    Monitor Domain Properties                                                                                               

    Reverse IP Address Lookup                                                                                               

    Network Tools                                                                                                           

                                                                    Visit Website


                                                          Preview the Full Domain Report

   Available TLDs


     General TLDs        Country TLDs

    The following domains are available through our preferred partners. Select domains below for more information.
    (3rd party site)
       Taken domain.
       Available domain.
       Deleted previously owned domain.

     KeyStateHoldings.com                                                                                                 View Whois

     KeyStateHoldings.net                                                                                                Buy Domain

     KeyStateHoldings.org                                                                                                Buy Domain

     KeyStateHoldings.info                                                                                               Buy Domain

      KeyStateHoldings.biz                                                                                               Buy Domain

      KeyStateHoldings.us                                                                                                Buy Domain



                                                                                 
            Sitemap   Blog    Terms    Privacy       Contact   California Privacy Notice   Do Not Sell My Personal Information
                                                               © 2021 DomainTools




https://whois.domaintools.com/keystateholdings.com                                                                                     3/3
Case 2:21-cv-01213-SMB Document 1 Filed 07/12/21 Page 12 of 22

                  KeyState Holdings, LLC v.
                   <keystateholdings.com>




           EXHIBIT 2
(True and Correct Copy of TM Reg.
            4,213,761)




                  KeyState Holdings, LLC v.
                   <keystateholdings.com>
Case 2:21-cv-01213-SMB Document 1 Filed 07/12/21 Page 13 of 22
Case 2:21-cv-01213-SMB Document 1 Filed 07/12/21 Page 14 of 22
Case 2:21-cv-01213-SMB Document 1 Filed 07/12/21 Page 15 of 22

                  KeyState Holdings, LLC v.
                   <keystateholdings.com>




           EXHIBIT 3
(True and Correct Copy of TM Reg.
            4,213,750)




                  KeyState Holdings, LLC v.
                   <keystateholdings.com>
Case 2:21-cv-01213-SMB Document 1 Filed 07/12/21 Page 16 of 22
Case 2:21-cv-01213-SMB Document 1 Filed 07/12/21 Page 17 of 22
  Case 2:21-cv-01213-SMB Document 1 Filed 07/12/21 Page 18 of 22

                    KeyState Holdings, LLC v.
                     <keystateholdings.com>




              EXHIBIT 4
(True and Correct Copy of key-state.com
               website)




                    KeyState Holdings, LLC v.
                     <keystateholdings.com>
Case 2:21-cv-01213-SMB Document 1 Filed 07/12/21 Page 19 of 22
Case 2:21-cv-01213-SMB Document 1 Filed 07/12/21 Page 20 of 22

                  KeyState Holdings, LLC v.
                   <keystateholdings.com>




             EXHIBIT 5
(True and Correct Copy of home page
         and services page at
        keystateholdings.com)




                  KeyState Holdings, LLC v.
                   <keystateholdings.com>
Case 2:21-cv-01213-SMB Document 1 Filed 07/12/21 Page 21 of 22
Case 2:21-cv-01213-SMB Document 1 Filed 07/12/21 Page 22 of 22
